DETAILED ACTION
This is the Office action based on the 16641677 application filed February 25, 2020, and in response to applicant’s argument/remark filed on May 9, 2022.  Claims 1-22 are currently pending and have been considered below.  Claim 20 withdrawn from consideration.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10 and 19 rejected 35 U.S.C. 103 as obvious over Kondo et al. (U.S. PGPub. No. 20170018407), hereinafter “Kondo”, in view of Slotboom et al. (U.S. PGPub. No. 20170090302), hereinafter “Slotboom”:--Claims 1, 2, 4, 10, 19: Kondo teaches a method of etching a contact hole ([0009]) through a mask ([0058]), comprisingforming an etching mask over an insulating film ([0063]) over a substrate ([0058]);etching the insulating film through the etching mask, the etching forms a contact hole having a tilted sidewall ([0058-0061], Fig. 4);measuring the tilted angles from the perpendicular line to the substrate ([0062-0072], Fig. 4);determining the profile of the ion sheath formed on the substrate during the etching and a corrective action to avoid the tilt ([0073-0085], Fig. 5-7);etching another contact hole while applying the corrective action ([0086-0097], Fig. 8-9).    Kondo is silent about a method of measuring the tilted angle, and fails to disclose the claimed measuring method.    Slotboom teaches that a sidewall angle resulting from an etching path ([0173]) may be measured by illuminating a diffraction measurement target on the substrate with radiation, the detecting and analyzing the radiation scattered by the target ([0006-0012].    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the method taught by Slotboom to measure the tilt angle in the invention of Kondo because Kondo is silent about a method of measuring the tilted angle and Slotboom teaches that such method would be effective.--Claim 5: Kondo further teaches that the corrective action is adjusting an electric field around the substrate by energizing an electromagnet adjacent to the substrate ([0091]).

Claims 1-19 and 21-22 rejected under 35 U.S.C. 103 as obvious over Unal et al. (U.S. PGPub. No. 20160078166), hereinafter “Unal”, in view of Cybart et al. (“Nanometer scale high-aspect ratio trench etching at controllable angles using ballistic reactive ion etching”, 23 November 2012, see attachment), hereinafter “Cybart”, and Slotboom:--Claims 1, 2, 6, 10, 11, 12, 13, 15, 19: Unal teaches a method of patterning for fabricating a mask ([0001-0002], Fig. 2), comprisingforming a photoresist layer on a masking layer, then exposing the photoresist through a mask to form an opening (Fig. 1, 5, [0011, 0044]);developing an etching path through the photoresist layer, the etching path deviate from a perpendicular to the surface of the masking layer ([0054], Fig. 1-2, 8-10);modeling the photoresist sidewall profile (Fig. 4-8, [0012-0021, 0059, 0069-0094]);etching the masking layer through the etching path, then determining the tilt from a perpendicular ([0011, 0055, 0096-0112]);modeling the etching path through the masking layer, then determining a compensation for an deviation from the perpendicular ([0011, 0022-0023, 0060, 0111-0115], Fig. 11A-11C);using the compensation for another patterning ([0024, 0048], Fig. 11D).     Unal does not explicitly disclose measuring the tilt.     Cybart teaches a method for controlling a patterning process, comprising:forming an etching path through a layer, the etching paths are formed by etching at a tilt angle with respect to the perpendicular line to the surface of the substrate (Fig. 2);obtaining tilt data by measuring the actual tilt angle of the etching paths, then plot a correlation between the actual tilt angle versus the intended tilt angle (Fig. 3, Pages 5-6), wherein the actual tilt angle is about 20% smaller than the intended tilt angle (Section III, Page 7).    Unal and Cybart fail to disclose the claimed measuring method.    Slotboom teaches that a sidewall angle resulting from an etching path ([0173]) may be measured by illuminating a diffraction measurement target on the substrate with radiation, the detecting and analyzing the radiation scattered by the target ([0006-0012].    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Slotboom to measure the tilt angle in the invention of Unal modified by Cybart because Slotboom teaches that such method would be effective and non-destructive to the substrate.     Cybart further teaches to verify the correlation (Page 6).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, to measure the tilt to verify the correlation in the invention of Unal, as taught by Cypart.--Claims 3, 4, 7: It is noted that the photoresist layer is above the masking layer.--Claim 5: Unal further teaches that the modeling of the etching path comprises etching process parameters ([0096]), such as gas composition of plasma that would result in protection layer formed on sidewall ([0102]), etching time, etch pressure ([0111]), microloading during etching ([0121]).  --Claims 8, 9, 14: Unal further teaches that the determining a compensation may comprise adjusting a target mask layout or beam writing dose ([0023-0024, 0026]).--Claims 16, 17, 18: Unal further teaches to determine a beam writing intensity profile ([0061-0069], Fig. 4-7).--Claim 21, 22: It would have been obvious to use the tilt data to control the another patterning in the invention of Unal.  It is noted that Unal discloses adjusting a mask layout overlay (Fig. 2).  It is noted that Slotboom also discloses controlling a lithographic process by using the tilt data and  adjusting overlay error ([0002-0019, 0029]).
Claims 3, 6-9, 11-18 and 21-22 rejected under 35 U.S.C. 103 as obvious over Kondo and Slotboom as applied to claim 1 above, and further in view of Unal:--Claims 3, 6, 7, 8, 9, 11, 12, 13, 14: Kondo modified by Slotboom teaches the invention as above.  Kondo and Slotboom fail to teach controlling the etch process on a pattern on layer above the target layer.
Unal, also directed to correcting a tilt when etching a layer, teaches a method to adjust a photoresist profile by adjusting a beam intensity or dose or layout ([0014, 0023, 0049]), in order to produce a desired profile in the masking layer ([0011, 0022-0023, 0055, 0060, 0096-0115], Fig. 11A-11C).  Please also see rejection over Unal above.     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to adjust the photoresist profile to produce a desirable shape of the opening on the masking layer, as taught by Unal.--Claims 15, 16, 17, 18: it is obvious that the sidewall profile in Kondo modified by Slotboom is observed by visible light wave or photons that are incident upon and reflected from the surface of the pattern.  Unal also teaches to determine a beam writing intensity profile ([0061-0069], Fig. 4-7).  Both methods are non-destructive. --Claims 21, 22: It would have been obvious to use the tilt data to control the another patterning in the invention of Kondo modified by Slotboom and Unal.  It is noted that Unal discloses adjusting a mask layout overlay (Fig. 2).  It is noted that Slotboom also discloses controlling a lithographic process by using the tilt data and  adjusting overlay error ([0002-0019, 0029]).
Claims 1-19 rejected under 35 U.S.C. 103 as obvious over Siwei et al. (“Method for ion beam etching in angles with multi-layers model”, 23 November 2012, Proc. SPIE 9683, 8th International Symposium on Advanced Optical Manufacturing and Testing Technologies: Advanced Optical Manufacturing Technologies, 96830L (28 October 2016)), hereinafter “Siwei”, in view of Slotboom:--Claims 1, 2, 3, 4, 6, 7, 9, 10, 11, 12, 13, 19: Siwei teaches a method for controlling a patterning process during etching through a photoresist mask (abstract, Fig. 7-8), comprising:forming an etching path through a layer in a substrate by an ion beam, the etching paths are formed by etching at a tilt angle with respect to the perpendicular line to the surface of the substrate (Fig. 1-2);obtaining tilt data by measuring the actual tilt angle of the etching paths, then comparing the tilt data with a multi-layers etching model (Section 3.1, Fig. 7-9).    Siwei fail to disclose the claimed measuring method.    Slotboom teaches that a sidewall angle resulting from an etching path ([0173]) may be measured by illuminating a diffraction measurement target on the substrate with radiation, the detecting and analyzing the radiation scattered by the target ([0006-0012].    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Slotboom to measure the tilt angle in the invention of Siwei  because Slotboom teaches that such method would be effective and non-destructive to the substrate.     Siwei fails to teach using the tilt data to control an etching a further layer; however, Siwei further teaches to use the etching model to control further etching  (Abstract).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the tilt data to further etch another layer to verify the correlation, as taught by Siwei.--Claims 5, 8: Siwei further teaches that the tilt data comprises density of the ion beam.--Claims 15, 16, 17, 18: Siwei further teaches using the model as an indication of the profile of the etched pattern.  It is noted that this is non-destructive.

 Claims 21-22 rejected under 35 U.S.C. 103 as obvious over Kondo and Slotboom as applied to claim 1 above, and further in view of Unal:--Claims 21, 22: Siwei modified by Slotboom teaches the invention as above.  Siwei and Slotboom fail to teach controlling the etch process in the manner recited in claims 21 and 22
      Unal, also directed to correcting a tilt when etching a layer, teaches a method to adjust a photoresist profile by adjusting a beam intensity or dose or layout ([0014, 0023, 0049]), in order to produce a desired profile in the masking layer ([0011, 0022-0023, 0055, 0060, 0096-0115], Fig. 11A-11C).  Please also see rejection over Unal above.      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to adjust the photoresist profile to produce a desirable shape of the opening on the masking layer, as taught by Unal.  It is noted that Unal discloses adjusting a mask layout overlay (Fig. 2).  It is noted that Slotboom also discloses controlling a lithographic process by using the tilt data and adjusting overlay error ([0002-0019, 0029]).

Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Kondo, Unal or Siwei fails to teach the claimed amendment, this argument is persuasive but is moot in view of the new rejections based on newly discovered prior art, i.e. Slotboom, as shown above.--New claims 21 and 22 are also unpatentable, as shown above.
 
Conclusion
 Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713